 



Exhibit 10.50
(NOVELIS LOGO) [g03033g0303300.gif]
June 20, 2006
Rick Dobson
Dear Rick,
I am pleased to offer you the position of Senior Vice President and Chief
Financial Officer, reporting to me. This position is located in Atlanta,
Georgia. The terms and conditions applicable to your appointment to this
position are as follows:

1.   Starting Date       The effective date of this position will be July 19,
2006, or a date mutually agreeable between us.   2.   Salary       The position
of Senior Vice President and Chief Financial Officer will have an initial base
salary of $ 450,000 annually.   3.   Short-Term Incentives (STI)       In
addition to base salary, this position also includes participation in Novelis’
STI program. The target payout for your position will be 75% of your base salary
annually. You will be eligible for pro-rated participation for 2006. Your
performance measures for this plan for 2006 will be built around Novelis
business performance objectives with specific objectives for improvements in the
Finance function. Depending on the level of the results, the actual bonus for
2006 could be as high as two-times target or 150% of your base salary or as low
as zero.   4.   Long Term Incentives (LTI)       You will be eligible for
participation in Novelis’ LTI program. The target annual opportunity for your
position is $ 750,000. Novelis is in the process of developing a new plan for
approval by shareholders in October. We anticipate making a grant shortly
thereafter for a three-year performance period. It is expected that the
performance measure will be the total shareholder return of Novelis compared to
the return of the companies in the S&P Industrials Index. Depending on the level
of the results, the actual LTI earned for a period could be as high as two and
one-half times target or $ 1,875,000 (would be higher if Novelis share price
increases from date of grant) or as low as zero. It is anticipated that the plan
design will require the payout to be made in Novelis shares.   5.   Benefits    
  Novelis provides a wide range of benefits which include:

  w   Savings and Pension — You will be immediately eligible to participate in
the Novelis Savings and Retirement Plan. Under the savings portion of the plan,
you will have pre- and after-tax savings options with Company match of 100% on
your first 3% of contributions and 50% on your next 3% of contributions. You
will immediately be vested 100% in the Company match. Under the retirement
portion of the plan you will receive a Company contribution in the amount of 5%
of your base salary and annual bonus received. You will be fully vested in the
retirement portion on your third anniversary, there is no partial vesting.

  w   Life insurance.     w   Medical and prescription drug plan.     w   Dental
coverage.     w   Short and long term disability.     w   Flex Perks — You will
receive an annual gross stipend of $11,500, paid to you over 12 months. This
amount is intended for your personal use for club memberships, professional
financial services or as you may choose. The company does not otherwise pay for
club dues and/or financial services.

NOTE: We are sending you information related to the Novelis Medical Plan to help
you understand our approach to healthcare coverage. If you have any benefits
questions please feel free to call Dennis Harrish at 404-814-4214.

6.   Company Vehicle       You will be eligible to participate in the company
leased vehicle program. The company will pay the lease cost to a maximum of
$37,000 capitalized cost. The company currently has a 2006 Mercedes CLK 350 in
Atlanta under lease with less than 4,000 miles in impeccable condition available
for you. Fuel, maintenance and insurance expenses are paid by the company. In
accordance with IRS regulations, use of a company provided vehicle for personal
use is a taxable benefit to you.

 



--------------------------------------------------------------------------------



 



7.   Education       In terms of educational assistance for your teenager in
grades 1-12, the Company will reimburse you for private school in Atlanta as
long as you are based in Atlanta. This benefit is subject to approval by the
Company for a schedule of schools.   8.   Relocation       Given your particular
family circumstances, the company is prepared to allow you to defer the process
of moving your primary residence from Kansas City to Atlanta until a time to be
determined in 2007 or 2008, depending on your family circumstances. We can
discuss the details of this and timing in due course. The Novelis relocation
program would include the following items for you:

  w   Temporary accommodations (with tax gross-up) for you in the Atlanta area
for up to 12 months.     w   Reimbursement (with tax gross-up) for roundtrip
coach travel between Atlanta and Kansas City but no more frequently than once
every two weeks during this 12 month period (some trips for your wife and son to
Atlanta may also be arranged).     w   Miscellaneous relocation allowance of
$25,000 paid at the time of relocation of your primary residence move.     w  
Relocation of your household goods to the Atlanta area.     w   Home purchase
program should you be unsuccessful in selling your home in Kansas City following
a reasonable effort on your part.     w   Federal and state income tax
preparation for the year of your move.     w   Standard closing costs (e.g.
fees, tax stamps, attorney fees).

The relocation and home purchase program will be available to you through 2008,
to facilitate your primary residence move to best suit your family
circumstances.

9.   Vacation Entitlement       You will be entitled to ten(10) days of vacation
for the year 2006. Thereafter, your vacation entitlement will be governed by
Novelis’ vacation policy but will continue to be no less than twenty (20) days
annually. You will also be entitled to the legal holidays in Novelis’ 2006
published holiday schedule for the Atlanta office.   10.   Severance       Given
your senior level in the event your employment is terminated, you will receive
twelve (12) months severance pay and benefits; all other terms will be per
company policy as described in the Novelis Severance Policy.   11.  
Pre-employment physical       This offer is conditional upon your passing a
pre-placement physical exam and drug screen to ensure your suitability for the
required tasks. Your currently scheduled physical is acceptable, provided that
the results are transmitted for the review of the Novelis medical
representative. You should contact Mary Sundelin at 1-800-745-2522 extension
6893 as soon as possible to secure the information for the drug screen and
coordinate the results of your pre-employment physical.

This offer is conditional upon your passing a pre-placement drug screen test.
You should contact Mary Sundelin at 1-800-745-2522 as soon as possible to make
arrangements.
This position requires travel/business related expenses. You must have a credit
card to cover these business-related expenses. Novelis will provide you with an
application for a corporate American Express Card. The ability to obtain a
corporate American Express card is however based solely on your personal credit.
I trust the above is acceptable to you. If you have any questions about the
offer, please feel free to contact me.
If you agree with the above, please sign and return a copy of this letter to me
by June 26, 2006.
On behalf of Novelis, I look forward to welcoming you to our team.
Sincerely,
/s/ Brian W. Sturgell
Brian W. Sturgell
President and Chief Executive Officer
cc.Dennis Harrish

         
Accepted by: 
/s/ Rick Dobson
 
   
 
       
DATED: 
June 23, 2006
 
   

 